DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office Action is in response to the remarks and amendments filed on 5/17/2021.  The objections to the drawings, specification and claims have been withdrawn. The 35 USC 112 rejections have been withdrawn. Claims 1, 5-9, 11, 13, 15-20 remain pending for consideration on the merits.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-9, 11, 13, 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5-9, 11, 13-15 of U.S. Patent No. 10214670. Although the claims at issue are not identical, they are not patentably distinct from each other because In evaluating whether claims under examination should be rejected for obviousness-type double patenting, the Examiner must determine, in an analysis comparable to that under 35 U.S.C. § 103, whether one of ordinary skill would have considered the examined claims obvious in view of the conflicting claims. See In re Braat, 937 F.2d 589, 592-93 (Fed. Cir. 1991).  	
Regarding claim 1,  ‘670 teaches a method of reducing flammability of a refrigerant composition in an HVAC system (claim 1) comprising: adding R32 refrigerant into the composition (claim 1); adding R1234yf refrigerant into the composition (claim 1); and adding an 
	Claims 2-9 recite same limitations as ‘670.
Regarding claim 11,  ‘670 teaches a method of retrofitting a refrigerant composition in an HVAC system comprising: adding an amount of R125 refrigerant to a flammable refrigerant composition (claim 1), the flammable refrigerant being a refrigerant blend of R32 refrigerant and R1234yf refrigerant, wherein the flammable refrigerant is 64.0% wt to 69.0% wt of the R32 refrigerant (claim 1)and 25.5% wt to 28.5% wt of the R1234yf refrigerant (claim 1), and 
Claim 13 recite same limitations as ‘670.
Regarding claim 15,  ‘670 teaches a method of recycling R410A refrigerant from a HVAC system (claim 15), comprising: removing existing R410A refrigerant from the HVAC system (claim 15); and adding a refrigerant composition to the HVAC system (claim 15), the refrigerant composition including R32 refrigerant, R125 refrigerant, and R1234yf refrigerant (claim 15), wherein percentage by weight of the R32 refrigerant, the R125 refrigerant, and the R1234yf refrigerant respectively ranges from 64.0 to 69.0 (claim 15), from 5.5 to 10.5 (claim 15 teaches 5.5% and 10.5%), and from 25.5 to 28.5 (claim 15) , or the percentage by weight of the R125 refrigerant is 17.5 or 20 (claim 15 teaches 20).
Regarding claim 17,  ‘670 teaches a method of reducing flammability of a refrigerant composition in an HVAC system (claim 1) comprising: adding R32 refrigerant into the 
Regarding claim 18, ‘670 teaches wherein the amount of R125 refrigerant is from 5.5% to 10.5% by weight (claim 1 teaches 5.5% and 10.5%), and percentage by weight of the R32 refrigerant and the R1234yf refrigerant respectively ranges from 64.0 to 69.0 and from 25.5 to 28.5 (claim 1).  
Regarding claim 19, ‘670 teaches wherein the amount of R125 refrigerant is 17.5% or 20% by weight (claim 1 teaches 10.5 to 20).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-10, 11, 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Yana Motta et al (US 20140137578).
Claims 1, 5-9, 11, 13, 15-19 are allowed.
Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims and record as a whole have been carefully reviewed, and the application is found to be allowable. None of the prior art references, alone or in combination, teaches or suggests heat transfer or refrigeration compositions, methods, or systems with R32, R1234yf, US 20090250650 teach compositions with those three compounds but not in the particular amounts presently claimed. 
Regarding claims 1, 11, 15, 16, and 17 the subject matter which is considered to distinguish from the closest prior art of record, US 20090250650. The prior art teaches R32/R1234ze/R125 (10/60/30) in Table 2 in contrast to the claimed features of the amount of R125 refrigerant is from 5.5% to 10.5% by weight, and percentage by weight of the R32 refrigerant and the R1234yf refrigerant respectively ranges from 64.0 to 69.0 and from 25.5 to 28.5 or the amount of R125 refrigerant is 17.5% or 20% by weight or wherein the amount of R125 refrigerant is 5.5%, 6.5%, 7.5%, or 10.5% by weight, and percentage by weight of the R32 refrigerant and the R 1234yf refrigerant respectively range from 64.0 to 69.0 and from 25.5 to 28.5 or the amount of R125 refrigerant is 17.5% or 20% by weight.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 1, 11, 15, 16, and 17 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763